


110 HR 3264 IH: American Life Sciences

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3264
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Ms. Schwartz (for
			 herself, Mr. Brady of Texas,
			 Mr. Neal of Massachusetts, and
			 Mr. Herger) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modernize
		  the tax treatment of biomedical research corporations.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Life Sciences
			 Competitiveness Act of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Provisions relating to corporate tax incentives
				
					Sec. 101. Modify change of ownership rules.
					Sec. 102. Research credit expansion.
					Sec. 103. Orphan drug credit expansion.
					Sec. 104. Countermeasures and pandemic flu research
				incentives.
					Title II—Provisions relating to investor tax
				incentives
					Sec. 201. Capital gains rollover.
					Sec. 202. Equity credit for incubational firms.
				
			IProvisions
			 relating to corporate tax incentives 
			101.Modify change
			 of ownership rules
				(a)In
			 generalSubsection (l) of section 382 is amended by adding at the
			 end the following new paragraph:
					
						(9)Certain
				financing transactions of biomedical research corporations
							(A)General
				ruleIn the case of a biomedical research corporation, any owner
				shift involving a 5-percent shareholder which occurs as the result of a
				qualified investment or qualified transaction during the testing period shall
				be treated for purposes of this section (other than this paragraph) as
				occurring before the testing period.
							(B)Biomedical
				research corporationFor purposes of this paragraph, the term
				biomedical research corporation means, with respect to any
				qualified investment, any domestic corporation subject to tax under this
				subchapter which is not in bankruptcy and which, as of the time of the closing
				on such investment—
								(i)holds the rights
				to a drug or biologic for which an investigational new drug application is in
				effect under section 505 of the Federal Food, Drug, and Cosmetic Act, or holds
				the rights to a device for which an investigational device exemption is
				approved under section 520(g) of such Act, and
								(ii)certifies that, as of the time of such
				closing, the drug, biologic, or device is, or in the 6 month period beginning 3
				months before such closing has been, under study pursuant to an investigational
				use exemption under section 505(i) or section 520(g) of the Federal Food, Drug,
				and Cosmetic Act.
								(C)Qualified
				investmentFor purposes of this paragraph, the term
				qualified investment means any acquisition of stock by a
				shareholder (who after such acquisition is a less than 50 percent shareholder)
				in a biomedical research corporation if such stock is acquired at its original
				issue (directly or through an underwriter) solely in exchange for cash.
							(D)Qualified
				transactionFor purposes of this paragraph, the term
				qualified transaction means any acquisition of stock in a
				biomedical research corporation if such stock is acquired as part of a merger
				or acquisition by another biomedical research corporation that is a loss
				corporation. If the acquiring loss corporation is a member of a controlled
				group of corporations under section 1563(a), the group must be a loss
				group.
							(E)Stock issued in
				exchange for convertible debtFor purposes of this paragraph,
				stock issued by a biomedical research corporation in exchange for its
				convertible debt (or stock deemed under this section to be so issued) shall be
				treated as stock acquired by the debt holder at its original issue and solely
				in exchange for cash if the debt holder previously acquired the convertible
				debt at its original issue and solely in exchange for cash. In the case of an
				acquisition of stock in exchange for convertible debt, the requirements of this
				paragraph shall be applied separately as of the time of closing on the
				investment in convertible debt, and as of the time of actual conversion (or
				deemed conversion under this section) of the convertible debt for stock.
							(F)Biomedical
				research corporation must meet 3-year expenditure and continuity of business
				tests with respect to any qualified investment
								(i)In
				generalThis paragraph shall not apply to a qualified investment
				or transaction in a biomedical research corporation unless such corporation
				meets the expenditure test for each year of the measuring period and the
				continuity of business test.
								(ii)Measuring
				periodFor purposes of this subparagraph, the term
				measuring period means, with respect to any qualified investment
				or transaction, the taxable year of the biomedical research corporation in
				which the closing on the investment occurs, and the 2 preceding taxable
				years.
								(iii)Expenditure
				testA biomedical research corporation meets the expenditure test
				of this subparagraph for a taxable year if at least 35 percent of its
				expenditures for the taxable year (including, for purposes of this clause,
				payments in redemption of its stock) are expenditures described in section
				41(b) or clinical and preclinical expenses.
								(iv)Continuity of
				business testA biomedical research corporation meets the
				continuity of business test if, at all times during the 2-year period following
				a qualified investment or transaction, such corporation continues the business
				enterprise of such corporation.
								(G)Effect of
				corporate redemptions on qualified investmentsRules similar to
				the rules of section 1202(c)(3) shall apply to qualified investments under this
				paragraph except that stock acquired in a qualified investment
				shall be substituted for qualified small business stock each
				place it appears therein.
							(H)Effect of other
				transactions between biomedical research corporations and investors making
				qualified investments
								(i)In
				generalIf, during the 2-year period beginning 1 year before any
				qualified investment, the biomedical research corporation engages in another
				transaction with a member of its qualified investment group and such biomedical
				research corporation receives any consideration other than cash in such
				transaction, there shall be a presumption that stock received in the otherwise
				qualified investment transaction was not received solely in exchange for
				cash.
								(ii)Qualified
				investment groupFor purposes of this subparagraph, the term
				qualified investment group means, with respect to any qualified
				investment, one or more persons who receive stock issued in exchange for the
				qualified investment, and any person related to such persons within the meaning
				of section 267(b) or section 707(b).
								(iii)RegulationsThe
				Secretary may promulgate regulations exempting from this subparagraph
				transactions which are customary in the bioscience research industry and are of
				minor value relative to the amount of the qualified investment. The Secretary
				may issue such regulations as may be appropriate to achieve the purposes of
				this paragraph to prevent abuse and to provide for treatment of biomedical
				research corporations under sections 383 and 384 that is consistent with the
				purposes of this
				paragraph.
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				102.Research credit
			 expansion
				(a)Contract research
			 expensesSubparagraph (D) of
			 section 41(b)(3) (relating to contract research expenses) is amended—
					(1)in the heading by
			 inserting biomedical
			 research corporations, after eligible small
			 businesses,, and
					(2)in clause (i) by
			 redesignating subclauses (II) and (III) as subclauses (III) and (IV)
			 respectively, and by inserting after subclause (I) the following new
			 subclause:
						
							(II)a biomedical
				research corporation (as defined in section
				382(l)(9)(B)),
							.
					(b)Basic research
			 expenses of qualifying biomedical research corporationSection
			 41(e)(3) is amended to read as follows:
					
						(3)Qualified
				organization base period amountFor purposes of this
				subsection—
							(A)In
				generalThe term qualified organization base period
				amount means an amount equal to the sum of—
								(i)the minimum basic
				research amount, plus
								(ii)the
				maintenance-of-effort amount.
								(B)Biomedical
				research corporationIn the case of a biomedical research
				corporation, the qualified organization base period amount is
				zero.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				103.Orphan drug
			 credit expansion
				(a)In
			 generalSubclause (I) of section 45C(b)(2)(A)(ii) is amended to
			 read as follows:
					
						(I)after the date
				that the application is filed for designation under section 526 of such Act,
				and
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2007.
				104.Countermeasures
			 and pandemic flu research incentives
				(a)Tax credit To
			 fund countermeasure research
					(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
						
							45O.Credit for
				medical research related to developing countermeasures
								(a)General
				ruleFor purposes of section
				38, in the case of a biomedical research corporation, the countermeasures
				research credit determined under this section for the taxable year is an amount
				equal to 20 percent of the eligible countermeasures research expenses for the
				taxable year.
								(b)Eligible
				countermeasures research expensesFor purposes of this
				section—
									(1)Eligible
				countermeasures research expenses
										(A)In
				generalExcept as otherwise
				provided in this paragraph, the term eligible countermeasures research
				expenses means amounts paid or incurred by the taxpayer during the
				taxable year for research, including preclinical research and animal model
				development, which would be described in subsection (b) of section 41 if such
				subsection were applied with the modifications set forth in subparagraph (B) of
				this paragraph and that the Secretary of Health and Human Services determines
				has significant potential to lead to the development of a covered
				countermeasure.
										(B)Modifications;
				increased incentive for contract research paymentsFor purposes
				of subparagraph (A), subsection (b) of section 41 shall be applied—
											(i)by substituting
				eligible countermeasures research for qualified
				research each place it appears in paragraphs (2) and (3) of such
				subsection, and
											(ii)by substituting
				100 percent for 65 percent in paragraph (3)(A) of
				such subsection.
											(C)Exclusion for
				amounts funded by grants, etcThe term eligible
				countermeasures research expenses shall not include any amount to the
				extent such amount is funded by any grant, contract, or otherwise by another
				person (or any governmental entity).
										(2)Covered
				countermeasureThe term covered countermeasure has
				the meaning given such term in division C of the Department of Defense,
				Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of
				Mexico, and Pandemic Influenza Act, 2006.
									(c)Coordination
				with credit for increasing research expenditures
									(1)In
				generalExcept as provided in paragraph (2), any eligible
				countermeasures research expenses for a taxable year shall not be taken into
				account for purposes of determining the credit allowable under section 41 for
				such taxable year.
									(2)Expenses
				included in determining base period research expensesAny
				eligible countermeasures research expenses for any taxable year which are
				qualified research expenses (within the meaning of section 41(b)) shall be
				taken into account in determining base period research expenses for purposes of
				applying section 41 to subsequent taxable years.
									(d)Coordination with
				credit for clinical testing expenses for certain drugs for rare
				diseasesAny eligible countermeasures research expense for a
				taxable year shall not be taken into account for purposes of determining the
				credit allowable under section 45C for such taxable year.
								(e)Certain rules
				made applicableRules similar to the rules of paragraphs (1) and
				(2) of section 41(f) shall apply for purposes of this
				section.
								.
					(2)Inclusion in
			 general business creditSection 38(b) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , and, and by adding at the
			 end the following new paragraph:
						
							(32)the
				countermeasures research credit determined under section
				45O.
							.
					(3)Denial of double
			 benefitSection 280C is amended by adding at the end the
			 following new subsection:
						
							(f)Credit for
				eligible countermeasures research expenses
								(1)In
				generalNo deduction shall be allowed for that portion of the
				eligible countermeasures research expenses (as defined in section 45O(b))
				otherwise allowable as a deduction for the taxable year which is equal to the
				amount of the credit determined for such taxable year under section
				45O(a).
								(2)Certain rules to
				applyRules similar to the rules of paragraphs (2), (3), and (4)
				of subsection (c) shall apply for purposes of this
				subsection.
								.
					(4)Deduction for
			 unused portion of creditSection 196(c) is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting , and, and by adding at the
			 end the following new paragraph:
						
							(14)the
				countermeasures research credit determined under section
				45O(a).
							.
					(5)Technical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
						
							
								Sec. 45O. Credit for medical research
				related to developing
				countermeasures.
							
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				IIProvisions
			 relating to investor tax incentives
			201.Capital gains
			 rollover
				(a)In
			 general
					(1)Section 1045(a) is
			 amended by inserting or biomedical research corporation stock
			 after qualified small business stock each place it appears
			 herein.
					(2)Section 1045(b) is
			 amended by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3),
			 (4), (5), and (6), respectively, and by inserting after paragraph (1) the
			 following new paragraph:
						
							(2)Biomedical
				research corporationThe term
				biomedical research corporation has the meaning given to such term
				in section 382(l)(9)(B) and has gross assets that do not exceed $250,000,000
				and agrees to submit such reports to the Secretary and to shareholders as the
				Secretary may require to carry out the purposes of this section. An entity
				meets the gross assets test of the preceding sentence if the average annual
				gross assets of such entity for the 3-taxable-year period ending with the
				taxable year prior to the taxable year in which the sale of qualified small
				business stock does not exceed $250,000,000. For purposes of the preceding
				sentence, rules similar to the rules of paragraphs (2) and (3) of section
				448(c) (other than paragraph (3)(C) thereof) shall
				apply.
							.
					(b)Conforming
			 amendments
					(1)The heading for
			 section 1045 is amended by inserting or biomedical research after
			 small
			 business each time it appears.
					(2)The item relating
			 to section 1045 in the table of sections for part III of subchapter O of
			 chapter 1 is amended by inserting or biomedical research after
			 small business each time it appears.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				202.Equity credit for
			 incubational firms
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 (as
			 amended by this Act) is amended by inserting after section 45O the following
			 new section:
					
						45P.Incubational
				equity tax credit
							(a)Allowance of
				credit
								(1)General
				ruleFor purposes of section 38, in the case of a taxpayer who
				makes a qualified incubational equity investment during the taxable year, the
				incubational equity tax credit determined under this section for such taxable
				year is an amount equal to the applicable percentage of the amount paid to the
				qualified incubational company solely in exchange for its stock at original
				issue.
								(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is 20 percent.
								(b)Qualified
				incubational equity investmentFor purposes of this
				section—
								(1)In
				generalThe term qualified incubational equity
				investment means any equity investment in a qualified incubational
				company if—
									(A)such investment
				(not exceeding $500,000 per taxable year) is acquired by the taxpayer at its
				original issue (directly or through an underwriter) solely in exchange for
				cash,
									(B)not less than
				½ of such cash is used by the qualified incubational
				company with respect to qualifying research under section 41, and
									(C)such investment is
				designated for purposes of this section by the qualified incubational
				company.
									Such term
				shall not include any equity investment issued by a qualified incubational
				company more than 5 years after the date that such company receives an
				allocation under subsection (d). Any allocation not used within such 5-year
				period may be reallocated by the Secretary under subsection (d).(2)LimitationThe
				maximum amount of equity investments issued by a qualified incubational company
				which may be designated under paragraph (1)(C) by such company shall not exceed
				the portion of the limitation amount allocated under subsection (f) to such
				company.
								(3)Treatment of
				subsequent purchasersThe term qualified equity
				investment includes any equity investment which would (but for paragraph
				(1)(A)) be a qualified equity investment in the hands of the taxpayer if such
				investment was a qualified equity investment in the hands of a prior
				holder.
								(4)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for purposes of this
				subsection.
								(5)Equity
				investmentThe term equity investment means any
				stock (other than nonqualified preferred stock as defined in section 351(g)(2))
				in an entity which is a corporation.
								(c)Qualified
				incubational companyFor purposes of this section—
								(1)In
				generalThe term qualified incubational company
				means any domestic biomedical research corporation (as defined in section
				382(l)(9)(B)) subject to tax under subchapter C of this chapter, that has 25
				employees or less and gross assets of less than $25,000,000.
								(2)Gross assets
				testFor purpose of paragraph (1), rules similar to the rules of
				section 1244(d)(3) shall apply, determined by substituting
				$25,000,000 for $500,000,000 in subparagraph (A)
				thereof.
								(d)National
				limitation on amount of investments designated
								(1)In
				generalThere is an incubational equity tax credit limitation of
				$500,000,000 for each taxable year.
								(2)Allocation of
				limitationThe limitation under paragraph (1) shall be allocated
				by the Secretary among qualified incubational companies selected by the
				Secretary. In making allocations under the preceding sentence, the Secretary
				shall give priority to the extent to which it is reasonably anticipated that a
				qualified incubational company would have insufficient taxable income and tax
				liability to utilize the section 41 research tax credit.
								(3)Carryover of
				unused limitationIf the qualified incubational equity tax credit
				limitation for any taxable year exceeds the aggregate amount allocated under
				paragraph (2) for such year, such limitation for the succeeding taxable year
				shall be increased by the amount of such excess.
								(e)Recapture of
				credit in certain cases
								(1)In
				generalIf, at any time during the 4-year period beginning on the
				date of the original issue of a qualified incubational equity investment in a
				qualified incubational company, there is a recapture event with respect to such
				investment, then the tax imposed by this chapter for the taxable year in which
				such event occurs shall be increased by the credit recapture amount.
								(2)Credit recapture
				amountFor purposes of paragraph (1), the credit recapture amount
				is an amount equal to the sum of—
									(A)the aggregate
				decrease in the credits allowed to the taxpayer under section 38 for all prior
				taxable years which would have resulted if no credit had been determined under
				this section with respect to such investment; plus
									(B)interest at the
				underpayment rate established under section 6621 on the amount determined under
				subparagraph (A) for each prior taxable year for the period beginning on the
				due date for filing the return for the prior taxable year involved.
									No
				deduction shall be allowed under this chapter for interest described in
				subparagraph (B).(3)Recapture
				eventFor purposes of paragraph (1), there is a recapture event
				with respect to a qualified countermeasures equity investment in a qualified
				countermeasures company if—
									(A)such company
				ceases to be a qualified biomedical research corporation (as defined in section
				382(l)(9)(B)), or
									(B)such investment is
				redeemed by such company.
									(4)Special
				rules
									(A)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (1) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards and carrybacks under section 39 shall
				be appropriately adjusted.
									(B)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
									(f)Basis
				reductionThe basis of any qualified incubational equity
				investment shall be reduced by the amount of any credit determined under this
				section with respect to such investment. This subsection shall not apply for
				purposes of sections 1202, 1400B, and 1400F.
							(g)RegulationsThe
				secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations which—
								(1)prevent the abuse
				of the purposes of this section,
								(2)impose appropriate
				reporting requirements, and
								(3)apply the
				provisions of this section to newly formed
				entities.
								.
				(b)Credit To be
			 part of general business creditSection 38(b) (as amended by this
			 Act) is further amended by striking and at the end of paragraph
			 (31), by striking the period at the end of paragraph (32) and inserting
			 , and, and by adding at the end the following:
					
						(33)the incubational
				equity tax credit determined under section
				45N(a).
						.
				(c)Deduction for
			 unused portion of creditSection 196(c) (defining qualified
			 business credits), as amended by this section, is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(14)the incubational
				equity tax credit determined under section
				45P(a).
						.
				(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 (as amended by this Act) is further amended by adding
			 after the item relating to section 45O the following new item:
					
						
							Sec. 45P. Incubational equity tax
				credit.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				
